Sedgwick, J.,
concurring only in the result.
The plaintiff brought the action to recover for labor and material furnished to the defendant. The Avhole defense Avas that the plaintiff was engaged in interstate shipment., and furnished labor and material in connection therewith, and that the defendant was forbidden to pay such charges by rule of the interstate commerce commission. A general demurrer to the ansAver was sustained and judgment rendered for the plaintiff. The defendant has appealed.
The rule relied upon is set out in the ansAver. It relates only to .“grain doors to box cars.” The petition counts upon lumber, labor and nails furnished‘in repairing the cars of the defendant. The ansAver says nothing about the labor and nails, and alleges that the lumber furnished by plaintiff “was furnished for the purpose of constructing grain doors or making repairs upon certain grain cars,” without specifying that the doors were for box cars, or Iioav much, if any, was for constructing grain doors. These allegations do not constitute a defense to plaintiff’s claim. Moreover, it does not appear from the answer that the rule relied upon was in force at the time the shipments *603were made and the labor and material furnished. Of course, the rule could not be retroactive, and for this reason, also, the answer fails to state a defense.
Rose and Fawcett, JJ., concur in this opinion.